Citation Nr: 0214873	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  95-21 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability other than arthritis, currently rated 30 percent 
disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1953 to 
November 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the rating January 1995 determination by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued a 20 percent rating 
for left knee impairment.  In December 1995, the appellant 
testified at a hearing held at the RO before a Hearing 
Officer; the transcript of that hearing is of record.  

By rating action dated in January 1996, the rating for the 
service-connected left knee impairment was increased to 
30 percent retroactive to the date of claim in October 1994.  
Following the Board's first remand of this appeal in January 
1998, a separate 10 percent rating was granted for arthritis 
of the left knee, also effective from October 1994.  In 
October 1999, the veteran indicated that he wished to 
continue this appeal.  

The case was last before the Board in March 2000, when it was 
again remanded to the RO for further evidentiary development.  
In September 2000, the appellant underwent a total left knee 
replacement (arthroplasty), following which a 100 percent 
rating was assigned from September 2000 through October 2001 
under 38 C.F.R. § 4.30 and then under Diagnostic Code 5055 of 
the Rating Schedule (38 C.F.R. Part 4).  Then, effective 
November 1, 2001, the 30 percent and 10 percent ratings were 
restored for the two service-connected left knee 
disabilities.  

The report of the VA examination of the appellant on July 11, 
2000, indicates that, in the opinion of that examiner, the 
appellant was unemployable due to his service-connected 
bilateral knee disability.  This examination occurred two 
months prior to the appellant's left knee surgery in 
September 2000, after which a 100 percent rating was assigned 
for some time.  The Board believes that this examination 
report raises the issue of the appellant's entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) due to the service-connected bilateral knee disability 
as of July 11, 2000, the date of the examination.  Since the 
RO has not yet considered this claim, this matter is referred 
to the RO for further appropriate action.  

The Board also notes that the appellant filed a claim for 
benefits under 38 U.S.C.A. § 1151 (West Supp. 2002) in 
December 2001.  This matter is also referred to the RO for 
appropriate further action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Prior to July 11, 2000, the service-connected arthritis 
of the left knee was manifested by flexion limited to more 
than 60 degrees and extension limited to less than 
10 degrees, accompanied by chronic pain and loss of muscle 
strength due to atrophy.  

3.  On and after July 11, 2000, the service-connected 
arthritis of the left knee joint has been manifested by 
flexion limited to more than 60 degrees, extension limited to 
10 degrees, and a loss of an additional 10 degrees in either 
direction on repeated use, together with chronic pain and 
loss of strength.  

4.  During the period of this appeal, the service-connected 
left knee disability (other than arthritis) has always been 
characterized by severe left knee impairment due to 
instability and subluxation.  


CONCLUSIONS OF LAW

1.  Prior to July 11, 2000, the requirements for an initial 
rating in excess of 10 percent for the service-connected 
arthritis of the left knee were not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2001).  

2.  On and after July 11, 2000, a rating of 20 percent, but 
no more, is warranted for service-connected arthritis of the 
left knee.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2001).  

3.  The requirements for a rating in excess of 30 percent for 
left knee disability (other than arthritis) have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5055, 5256, 5257, 5262 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through letters, the statement of 
the case and supplements thereto, the RO has informed the 
appellant of the evidence and information needed to 
substantiate his claims, the information required from him to 
enable the RO to obtain evidence or information on his 
behalf, and the assistance that the RO would provide the 
veteran in obtaining evidence and information in support of 
his claims.  The RO also informed the veteran that he was 
free to submit the required evidence himself if he did not 
desire the RO's assistance in obtaining the evidence.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board also notes that all pertinent treatment records 
have been obtained and the appellant has been provided VA 
examinations for rating purposes.  The last VA examiner in 
October 2001 indicated that an addendum would be provided 
after x-ray studies of the left knee were evaluated; however, 
since those x-ray films disclosed no significant findings, 
such an addendum was not necessary.  The veteran has not 
identified any outstanding evidence or information that could 
be obtained to substantiate his claims.  Furthermore, the 
appellant's representative has specifically stated in its 
September 2002 Appellant's Brief that the evidentiary record 
in this appeal has been fully developed.  Therefore, the 
Board is satisfied that no further action is required to 
comply with the duty to assist provisions of the VCAA or the 
regulations implementing it.


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2001) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities, 
except as noted below.  In this regard the Board notes that 
where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evidence indicates that the appellant injured his left 
knee in childhood and then reinjured it in service.  The 
original injury and the injury in service both required 
surgical repair.  Service connection was granted for residuals 
of a left knee injury with instability and traumatic arthritis 
in a rating decision of February 1956.  The disability was 
rated 10 percent disabling from November 20, 1955.  In an 
October 1991 rating decision, following arthroscopic surgery 
in the 1980's, the rating was increased to 20 percent, from 
August 26, 1991.  After this, the left knee continued to cause 
problems, leading the appellant to file an increased rating 
claim in October 1994.  


Left Knee Arthritis

The Rating Schedule provides that traumatic arthritis will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees,  or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is to 
recognize painful motion with joint pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The veteran was briefly hospitalized in a VA facility in 
November 1994 for an orthopedic consultation.  The physical 
examination of the left knee disclosed some tenderness to 
palpation.  The veteran was noted to experience left knee 
pain with movement and walking.  There was significant muscle 
wasting of the left thigh and calf.  Drawer sign was 
negative.  There was an occasional catch on flexion and 
extension of the left knee in the area of the patella.  The 
pertinent diagnosis was left knee pain secondary to traumatic 
arthritis and degenerative joint disease, longstanding.

On a VA joints examination later in November 1994, the 
veteran complained of pain, locking, giving way, and 
intermittent swelling.  The physical examination disclosed 
flexion of the left knee was to 120 degrees, and extension 
was to 180 degrees accompanied by pain with anterior and 
posterior motion.  

Although the veteran had pain on motion and atrophy 
justifying a 10 percent evaluation, no objective evidence of 
functional impairment which more nearly approximates the 
criteria for a 20 percent evaluation was found on this 
examination or during the veteran's VA hospitalization. 

At an RO hearing in December 191995, the veteran described 
his left knee symptoms and the treatment that he had received 
for his left knee.

On the next official examination in September 1998, range of 
motion in the left knee was 0-110 degrees.  Crepitus was 
noted.  The veteran walked with a slight limp.  He was able 
to stand on his left leg using a cane for support, but stated 
that he would fall if he attempted to bend the knee.  The 
thigh measurements were 42 cm on the left and 43.5 cm on the 
right.  Below-the-knee measurements were 35 cm on the left 
and 39 cm on the right.  The left knee diagnosis was remote 
history of meniscus injury with recurrent surgery, chronic 
pain, loss of strength, locking and instability.  

The foregoing examination findings are also consistent with 
the 10 percent evaluation assigned for arthritis with 
limitation of motion.  Although the veteran again was noted 
to have functional impairment due to pain and loss of 
strength, there is no basis for concluding that the overall 
functional impairment more nearly approximated the criteria 
for a 20 percent evaluation under Diagnostic Code 5260 or 
5261.

X-ray films taken in conjunction with the VA joints 
examination of the appellant on July 11, 2000, disclosed a 
loss of the medial and lateral joint space and the knee 
shifted to the medial position, with advanced degenerative 
joint disease (arthritis) and partial subluxation.  The 
appellant complained at this time of chronic left knee pain, 
but denied having any acute flare-ups.  Range of motion in 
the left knee was limited to 10 degrees on extension and to 
120 degrees on flexion; with repeated use, there was an 
additional loss of 10 degrees in either direction.  With 
consideration of the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
appellant's symptoms of arthritis at this time warrant an 
increase to 20 percent under Diagnostic Codes from the date 
of this VA examination, July 11, 2000.  However, with 
consideration of the DeLuca factors, there is still no 
reasonable basis for concluding that the functional 
impairment more nearly approximated that required for a 30 
percent evaluation under Diagnostic Code 5260 or 5261.

On September 11, 2000, the appellant underwent a total left 
knee replacement.  Following this, strictly speaking, the 
appellant had a new, artificial left knee joint with no 
arthritis present.  Post-surgical VA outpatient medical 
records disclose, however, that the range of motion in the 
left knee was again slightly limited.  Thus it was reported 
on October 31, 2000, that that the range of motion in the 
left knee was from 0-90 degrees; in late July, 2001, it was 
limited from 5-100 degrees.  On the most recent VA joints 
examination of the appellant in October 2001, extension of 
the left knee was limited to 10 degrees and flexion was 
limited to about 130 degrees, accompanied by pain and a loss 
of strength in the left knee joint.  Once again, the 
appellant reportedly lost an additional 10 degrees of motion 
in either direction on repeated use.  With consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the appellant's symptoms of 
limited left knee motion at this time warrant a continuation 
of the pre-surgical 20 percent rating.  

Similar findings are reported in extensive VA outpatient 
treatment records dating from 1994 to July 2001, which are of 
record and have been reviewed by the Board.  

At no time did the service-connected arthritis of the left 
knee more nearly approximate the criteria for a 30 percent 
rating, even with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  




Other Left Knee Impairment

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Following the prosthetic replacement of the knee joint, a 
100 percent rating will be assigned for one year.  After 
that, with medical evidence of intermediate degrees of 
residual weakness, pain or limitation of motion, rate by 
analogy to Diagnostic Codes 5256 (ankylosis), 5261, or 5262, 
with a minimum rating of 30 percent.  With chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity, a 60 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.

Malunion of the tibia and fibula with slight knee or ankle 
disability will be rated 10 percent disabling; with moderate 
knee or ankle disability, 20 percent; and with marked knee or 
ankle disability, 30 percent.  Nonunion of the tibia and 
fibula, with loose motion, requiring a brace, will be rated 
40 percent disabling.  38 C.F.R. § 4.71a. Diagnostic 
Code 5262.  

On the VA joints examination in November 1994, the appellant 
complained that the left knee locked up and went out on him.  
He walked with a cane for stability and had a left limp.  
There was measurable (3 centimeters) muscle atrophy in the 
left calf, and there was also a medial deviation of the left 
femoral base on the tibial plateau with a change of genu 
valgus.  The examiner reported that there was crepitus of the 
patella on the femur with flexion and extension; but no 
medial or lateral laxity was found, and the drawer test was 
negative.  A magnetic resonance imaging (MRI) study of the 
left knee in March 1995 was interpreted as showing severe 
internal derangement of the left knee with some free 
fragments.  Left knee x-ray studies in May 1995 disclosed 
marked abnormalities of the left knee joint, including 
arthritic changes.  

At the December 1995 hearing, the appellant testified that 
his left knee locked up whenever he put weight on it, 
although this was not really noticeable.  He also had 
experienced severe swelling in the left knee after a bad fall 
the previous year.  The appellant testified that he had worn 
a knee brace for stability years ago, but that he presently 
used a cane where there was no support, such as a hand rail, 
to grab.  He could only climb stairs very slowly and tried to 
avoid them whenever possible.  The appellant was seen at the 
VA clinic every six months for follow-up treatments for his 
knee, but his doctors had told him that little else could be 
done for him until he got to the point that a knee 
replacement was needed.  

In September 1998, the appellant was accorded another VA 
joints examination.  He walked slowly into the examination 
room using cane at this time, with a slight limp.  He 
complained of chronic left knee pain which was at a tolerable 
level unless he walked for 15 minutes or unless the knee 
buckled.  There was again measurable muscle atrophy both 
above and below the left knee when compared with the right, 
and the appellant had an acquired genu varum to the left.  
There was some anteroposterior ligament laxity present, but 
varus and valgus ligament stability was intact; it was 
further noted that all of these maneuvers caused significant 
pain.  A color photo of both knees was taken as part of this 
examination.  Diagnoses at this time included chronic left 
knee pain, loss of strength, locking and instability.  

On the next official examination of the appellant in July 
2000, there was tenderness over the medial joint, and there 
was severe medial, lateral and anteroposterior laxity 
accompanied by pain on full excursion of flexion and 
extension.  

On September 11, 2000, the appellant underwent a total left 
knee replacement.  Following this, it was reported on the 
most recent official examination of the appellant in October 
2001 that, although the surgical wound was healing nicely, 
there was still obvious muscle atrophy of the left knee 
compared to the right.  No laxity of the left knee joint was 
noted on this examination, but the appellant reported that he 
still had to be very careful not to dislocate the left knee 
or cause severe pain.  

Similar findings are reported in extensive VA outpatient 
treatment records dating from 1994 to July 2001, which are of 
record and have been reviewed by the Board.  

The functional impairment, including pain and weakness, 
resulting in limitation of motion of the veteran's left knee 
has been separately rated and discussed above.

During the period of time relevant to this appeal, exclusive 
of the post-surgical convalescent period and the one-year 
post-surgical period specified by Diagnostic Code 5055, the 
appellant has consistently demonstrated severe left knee 
impairment (other than arthritis) for which the maximum 
schedular rating of 30 percent has been assigned.  At no time 
did the service-connected left knee disability (other than 
arthritis) warrant a schedular rating higher than 30 percent.  
In the absence of indications for an extra-schedular rating, 
discussed below, an increased rating for this disability is 
not warranted at the present time.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The objective evidence does not establish the 
presence of symptoms or functional impairment in excess of 
that contemplated by the schedular criteria.  In sum, the 
record does not lead the Board to believe that the average 
industrial impairment from the disabilities at issue would be 
in excess of that contemplated by the assigned evaluations.  
Therefore, referral of the case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  







ORDER

Entitlement to a rating of 20 percent, but no more, for 
arthritis of the left knee on and after July 11, 2000, is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  

Entitlement to a rating in excess of 10 percent for arthritis 
of the left knee prior to July 11, 2000, and to a rating in 
excess of 30 percent for left knee impairment other than 
arthritis is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

